DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions (I or II) is required under 35 U.S.C. 121. If inventions II is elected, then further restriction to one of the three species  is required (as further detailed in Section 3 below):
Claims 2, 4, 7-10, 15-20 drawn to semiconductor devices, classified in CPC symbol having subclass H01L, subgroup 29/78, and subgroup 29/261. This inventions (I) contains claims directed to the following patentably distinct Species:
Claims 3, 5-6, 12-14, drawn to method of forming a semiconductor device, classified in CPC symbol having subclass H01L, subgroup 21/02247, and subgroup 21/02255.
Directed to claims {8, 18} comprising planar field-effect transistor device.
Directed to claims {9-10, 19-20} comprising three-dimensional field-effect transistor devices with FINFET configuration. 
The inventions I and II are distinct, each from the other because of the following reasons:
Inventions I and any of species therefrom, and Inventions II are related as product made and processes of making. The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).
For example, in the instant case, the product as claimed in claims 2, 4, 7-10, 15-20  can be made by another and materially different process, such as a method that does not require wherein the silicon oxide layer is grown on the chemically treated surface of the SiGe layer using an oxynitridation process which comprises performing a first rapid thermal anneal process in a gas mixture atmosphere comprising ammonia (NH3) at a first temperature, and performing a second rapid thermal anneal process in a gas mixture atmosphere comprising oxygen (02) at a second temperature as suggested in claim 3/12 or wherein the chemically treated surface of the SiGe layer is formed by a process which comprises:  growing a first silicon oxide layer on the surface of the SiGe layer using a first oxynitridation process, wherein the first silicon oxide layer comprises nitrogen, and wherein the growth of the first silicon oxide layer using the first oxynitridation process serves to chemically treat the surface of the SiGe layer and thereby form the chemically treated surface of the SiGe layer, and  removing the first silicon oxide layer to expose the chemically treated surface of the SiGe layer, as recited in claims 5/12.
The searches for the device and process inventions are not co-extensive.
Claims 1 and 11 link inventions I and II. The restriction requirement among the linked inventions is subject to the nonallowance of the linking claim(s), 1 and 11.  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments, submitted after final rejection, are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312.
Species I and species II are independent or distinct because each species requires a mutually exclusive characteristic in terms of device layout and structure, and are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, there is no generic claim.
 § 808.02); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. Therefore, restriction for examination purposes as indicated is proper. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse. To reserve a fight to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of fight to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOAZZAM HOSSAIN whose telephone number is (571)270-7960.  The examiner can normally be reached on M-F: 8:30AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 
/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896
April 11, 2021